DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Flory on 3/1/2021.
The application has been amended as follows: 
Claim 1, line 2 “a vehicle” is amended to –the vehicle--.
Claim 1, line 10 “the dynamic” is amended to –a dynamic--.
Claim 2, lines 1-3 “the total number of bits N exceeds at least one selected from the group consisting of a dynamic range of each of the first ADC and the second ADC and a resolution of each of the first ADC and the second ADC.” Is amended to --a digital signal has a finer resolution than either the first ADC or the second ADC is capable of providing or larger dynamic range than either the first ADC or the second ADC is capable of providing.—
Claim 3, lines 1-2 “the total number of bits N exceeds the dynamic range and the resolution of each of the first ADC and the second ADC.” Is amended to --the digital signal has a finer resolution than either the first ADC or the second ADC is capable of providing and larger dynamic range than either the first ADC or the second ADC is capable of providing.—.
Claim 5, line 1-2 “greater than or” is deleted.
Claim 6, line 1 “a dynamic” is amended to – the dynamic--.
Claim 6, line 2 “a dynamic” is amended to – the dynamic--.
Claim 10, line 2 “of a” is amended to –of: a—.
Claim 12, line 2 “a vehicle” is amended to –the vehicle--.
Claim 12, lines 22-24 “the total number of bits N exceeds at least one selected from the group consisting of a dynamic range of each of the first ADC and the second ADC and a resolution of each of the first ADC and the second ADC” Is amended to --a digital signal has a finer resolution than either first ADC or second ADC is capable of providing or larger dynamic range than either the first ADC or the second ADC is capable of providing—
Claim 13, lines 1-2 “the total number of bits N exceeds the dynamic range and the resolution of each of the first ADC and the second ADC.” Is amended to --the digital signal has a finer resolution than either first ADC or second ADC is capable of providing and larger dynamic range than either the first ADC or the second ADC is capable of providing.—
Claim 15, line 1-2 “ greater than or” is deleted
Claim 17, line 2 “of a” is amended to –of: a—.
Claim 18, line 2 “a vehicle” is amended to –the vehicle--.
Claim 18, line 22 “greater than or” is deleted
Claim 19, lines 1-3 “the total number of bits N exceeds at least one selected from the group consisting of a dynamic range of each of the first ADC and the second ADC and a resolution of each of the first ADC and the second ADC.” Is amended to --a digital signal has 
Claim 20, lines 1-2 “the total number of bits N exceeds the dynamic range and the resolution of each of the first ADC and the second ADC.” Is amended to --the digital signal has finer resolution than either the first ADC or the second ADC is capable of providing and larger dynamic range than either the first ADC or the second ADC is capable of providing.—
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Dyer et al (US 20130120761) and Speiser et al (US 4792787) do not teach nor make obvious (claim 1, 12, and 17) the first number of bits M is concatenated to the second number of bits K to establish a total number of bits N that represent a digital value of a voltage of the analog input signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648